UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6878



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ANGELA COLLIER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:06-cr-00213-RBH)


Submitted:   October 26, 2007          Decided:     November 21, 2007


Before NIEMEYER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Angela Collier, Appellant Pro Se. William Earl Day, II, Assistant
United States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Angela Collier appeals the district court’s order denying

her motion for modification of sentence.     We have reviewed the

record and find no reversible error.    Accordingly, we affirm for

the reasons stated by the district court.        United States v.

Collier, No. 4:06-cr-00213-RBH (D.S.C. May 29, 2007).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -